DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-33 and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/03/2022.
Applicant’s election with traverse of Group I in the reply filed on 08/03/2022 is acknowledged.
Claims 1-24, 39-42, 44-45, and 47 are elected.

Status of the Claims
Based on the claim page with the most revisions, it appears that claims 5-6, 8-9, 14-18, 20, 25-26, 34, 38, 43, and 46 are cancelled. Therefore, claims 1-4, 7, 10-13, 19, 21-24, 39-42, 44-45, and 47 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 10-13, 19, 24, 40-42, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20130101714 A1) in view of Wang (CN 206137866 U).
Regarding claim 1, Buehler discloses a system for automatically preparing meals according to a selected recipe (Abstract, line 1, “An automated food preparation system…”), the system comprising: 
a food processing unit for performing a set of food preparation tasks (Para. 0368, lines 1-2, “The scheduler optimizes the order of preparation steps…”), wherein the food processing unit comprises at least one multifunctional cooking device adapted for performing a first food preparation task selected from a group consisting of mixing, stirring and chopping (Para. 0132, lines 3-7, “During the food preparation process, the primary manipulator switches from one tool to another as needed. The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”, where tools include stirring, Para. 0210, lines 3-6, “…manipulation of the food including…mixing, stirring, turning…”, and cutting, Para. 0300, lines 2-5, “…the food preparation area includes a cutting surface (9010), two mixing containers (9015), an ultrasonic knife (9020) attached to the primary manipulator (2000)…”) and a second food preparation task comprising heating (Para. 0164, lines 1-3, “…the cooking receptacles are heated in place from below by integrated heating elements…”, where ingredients are heated within the cooking receptacle); 
a plurality of food containers (Para. 0269, lines 5-6, “…own individual storage containers…”), each food container for storing a given ingredient (Para. 0269, lines 4-6, “The various food ingredients are stored in their own individual storage containers…”); 
an identification unit for identifying the selected given food container (Para. 0282, lines 1-3, “…the containers have a unique identifier (8035), such as a bar code, that a vision system uses to identify it.”); 
a collecting element for collecting a selected given food container of either the plurality of food containers located in a vicinity of the collecting element (Para. 0269, last 6 lines, “…individual storage containers and retrieved through an access door (7015)…It is designed to provide quick access to the primary manipulator for the removal and replacement of ingredients.”) or from another plurality of food containers located in one of a fridge (Para. 0372, lines 3-4, “…refrigerated storage module.”), the collecting element comprising a grabbing member for grabbing the selected given food container (Para. 0284, lines 5-8, “…a container grasping mechanism (8415). In the preferred embodiment, the container grasping mechanism clamps around the container by means of a gear-driven drive.”); 
further wherein the collecting element is moveable along a substantially vertical axis (Para. 0212, lines 2-4, “…manipulator (2000) achieves 3-dimensional movement by means of brushless D.C. motors (2015) or stepper motors at each of the joint articulations (2020)…”, where 3D movement includes a vertical axis); and 
a control system operatively connected to the food processing unit (Para. 0282, lines 3-4, “…the control system…”), to the identification unit and to the collecting element (Para. 0282, lines 3-6, “…the control system uses a database to remember what is in each container and the container's location. The barcode would be a backup to make sure it does not get confused…”), the control system adapted to manage the food processing unit and the collecting element to thereby prepare food according to a selected recipe (Para. 0373, lines 1-2, “The recipes or cooking control programs for each dish describe how it is prepared.”).
Buehler does not disclose: 
food from another plurality of food containers located in one of a freezer located in a vicinity of the collecting element.
However, Wang discloses, in the similar field of an automatic cooking machine (Abstract, line 1, “…a frying robot…”), where food containers are located within a freezer (Claim 2, lines 2-3 from end, “…vertical ice chest is provided with a vegetable storage lattices…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system in Buehler to include the freezer storage module as taught by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to store food items for longer, allow for leftovers to be stored, and keep food cold, which are all benefits that a fridge provides, as stated by Wang, Page 2, Para. 2, lines 3-4, “…vertical ice chest is provided with auxiliary material lattice, chicken fish egg storage lattices…”, where egg storage includes different meat items that would need refrigeration to prevent spoiling.
Regarding claim 3, modified Buehler teaches the apparatus according to claim 2, as set forth above, discloses further comprising a food container opening mechanism (Inherently disclosed in Buehler, Para. 0289, liens 5-9, “This system allows the lids to reliably and easily be removed. To remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use.”).
Regarding claim 4, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein at least one food container is stored in a furniture unit (Inherently disclosed in Buehler, Para. 0269, lines 1-4, “…storage module. As depicted, the storage module (7000) an outer cabinet (7005), rotating shelves (7010) and an access door (7015), and an optional cooling system for a refrigeration storage unit.”).  
	Regarding claim 7, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein each of the plurality of food containers comprises a corresponding identification means (Inherently disclosed in Buehler, Para. 0282, lines 1-2, “…the containers have a unique identifier (8035), such as a bar code…”).
	Regarding claim 10, modified Buehler teaches the apparatus according to claim 7, as set forth above, discloses wherein the identification unit comprises an identification camera for identifying the identification means of the at least one food container (Inherently disclosed in Buehler, Para. 0282, lines 1-3, “…the containers have a unique identifier (8035), such as a bar code, that a vision system uses to identify it.”, and Para. 0282, lines 5-7, “The vision system can monitor the contents by looking at the strip and determining the liquid level.”, where for the vision system to see the bar code and strip inherently requires a scanning system, where the scanning system is construed as being a camera).
	Regarding claim 11, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the collecting element comprises at least one member displaceable in a horizontal plane (Inherently disclosed in Buehler, Figs. 52 and 53, where Fig. 52 shows a side profile of the grasping mechanism 8415 and Fig. 53 shows the top profile, where the grasping mechanism is located on a horizontal plane and can be moved by the primary manipulator). 
	Regarding claim 12, modified Buehler teaches the apparatus according to claim 4, as set forth above, discloses wherein the collecting element comprises: 
a proximal member (Inherently disclosed in Buehler, Para. 0212, lines 2-6, “…manipulator (2000) achieves 3-dimensional movement by means of brushless D.C. motors (2015) or stepper motors at each of the joint articulations (2020) and a telescoping extension (2025) for linear movement in at least one of the manipulator segments (2030).”, and modified Fig. 15b, where the top segment of the arm appears in the vertical axis and would be rotatable through the motors 2015), displaceable along the substantially vertical axis; 
at least one intermediate member, rotatable in the horizontal plane and rotatably coupled to the proximal member (Inherently disclosed in Buehler, modified Fig. 15b, where multiple arm segments are rotatably connected via motors 2015 to the top segment, where the final segment is a connection point between the primary manipulator and an attachable tool, where, Para. 0211, lines 5-7 from end, “…end of the manipulator contains an electrical motor (2010) which provides rotational motion to the rotational power output (2011) for the tools.”); and 
a distal member, rotatable in the horizontal plane and rotatably coupled to the at least one intermediate member, the distal member comprising the grabbing member for grabbing a selected food container (Inherently disclosed in Buehler, modified Fig. 15b shows the grasping mechanism, Para. 0285, last 4 lines, “…force transmission mechanism from the primary manipulator rotary drive to the grasping mechanism (8415) arms which rotate on pivots (8430).”, where the grasping mechanism can rotate).

    PNG
    media_image1.png
    478
    821
    media_image1.png
    Greyscale

Figure 15B, Buehler
	Regarding claim 13, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the system further comprises at least one load cell for measuring a corresponding weight of an ingredient (Inherently disclosed in Buehler, Para. 0282, last 3 lines, “It can also place the container on a scale, and calculate the amount of ingredient inside by subtracting the container's weight from total weight.”).
	Regarding claim 19, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the grabbing member comprises at least two grippers operated by movable means (Inherently disclosed in Buehler, Fig. 53, where two grippers in 8415 are shown that can articulate to hold or release a liquid storage container 8000), each gripper comprising a contact surface for contacting a selected food container and wherein at least one gripper is movable for grabbing or releasing a selected food container (Inherently disclosed in Buehler, Para. 0284, lines 7-8, “…the container grasping mechanism clamps around the container by means of a gear-driven drive.”, where other tools are also disclosed, Para. 0233, lines 2-4, “The pinching fingers ( 4105) oppose each other and are activated by the manipulator arm to secure and release the object being grasped.”).
	Regarding claim 24, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the control system is operated via a user interface (Inherently disclosed in Buehler, Para. 0390, lines 1-3, “The user-interface consists of a natural speech interface, a touch screen, a mouse interface, or a combination these.”).
Regarding claim 40, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the grabbing member is adapted to avoid a direct interaction with food (Inherently disclosed in Buehler, Para. 0285, lines 2-3, “As depicted, the connection interface (8405) comprises a container grasping mechanism (8415).”, where the grasping mechanism is for containers and where other specialized tools interact with the actual food items, Para. 0132, lines 3-7, “During the food preparation process, the primary manipulator switches from one tool to another as needed. The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”, shown through Figs. 19-26).
	Regarding claim 41, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the identification unit comprises a lookup table operatively connected to the control system and comprising for each food container an indication of a respective content and a respective physical location (Inherently disclosed in Buehler, Para. 0282, lines 3-8, “In the preferred embodiment, the control system uses a database to remember what is in each container and the container's location. The barcode would be a backup to make sure it does not get confused, for example, in a situation where the user changed the location of containers in the storage area.”).
	Regarding claim 42, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses further comprising a camera operatively connected to the control system and providing corresponding positioning data associated with at least one of the food processing unit, the plurality of food containers and the collecting element (Inherently disclosed in Buehler, Para. 0130, lines 1-3, “…a stereo video camera system. As depicted the stereo video camera system (305) is built into the primary manipulator and is inspecting some cooking food.”, and where the entire cooking process can be remotely viewed and controlled, Para. 0403, lines 4-6 from end, “The staff can take manual control of the primary manipulator and other FPD systems to resolve the problem.”, where the camera provides the positioning data of the manipulator so remote staff can control the manipulator from afar).
Regarding claim 45, modified Buehler teaches the apparatus according to claim 1, as set forth above, discloses wherein the collecting element is located inside a fenced area (Inherently disclosed in Buehler, Para. 0214, lines 6-7, “…top of the cooking enclosure.”, where the primary manipulator within an enclosure and the cooking process can be viewed from the outside).
	Regarding claim 47, modified Buehler teaches the apparatus according to claim 45, as set forth above, discloses wherein at least one part of the fenced area comprises an aperture sized and shaped for allowing an access to the food processing unit (Inherently disclosed in Buehler, Para. 0409, lines 5-6, “…an access door (14020) for the primary manipulator, a service access panel (14025) to the outside of the enclosure…”, where entering from the service access panel to the access door reaches the inside of the cooking enclosure; Para. 0263, lines 2-end, “…solid waste…opening to an electronically operator door (6905) from the main cooking enclosure through which solid food waste passes…waste storage container…disposed of by the operator through an access door (6920).”, where another access means is through the waste handling system).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20130101714 A1) in view of Wang (CN 206137866 U) in further view of Palmer et al. (GB 2546507 A, hereinafter Palmer).
	Regarding claim 2, modified Buehler teaches the apparatus according to claim 1, as set forth above.
Modified Buehler does not disclose:
wherein the food processing unit further comprises a water cooker adapted for performing one of a regular cooking task and a sous-vide food preparation task.
However, Palmer discloses, in the similar field of food processing modules (Page 14, lines 1-2, “…food processing device…”), an air flow control module that allows pressure cooking and sous vide cooking (Page 29, lines 20-24, “…the air flow control module can be controlled to direct compressed air to an evacuation pump connected to a food receptacle within the attachment to create a vacuum. In this way both pressure-treatment (e.g., pressure-cooking) and vacuum-treatment of food (e.g., sous vide) is enabled - and in some embodiments cleaning.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system in modified Buehler to include the air flow control module as taught by Palmer.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing different cooking modes of pressure cooking and sous vide to be accessible and to provide another method for cleaning, as stated by Palmer, Page 29, liens 20-24, “…air flow control module… pressure-treatment (e.g., pressure-cooking) and vacuum-treatment of food (e.g., sous vide) is enabled - and in some embodiments cleaning.”.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20130101714 A1) in view of Wang (CN 206137866 U) in further view of Patadia (WO 2015075730 A2).
	Regarding claim 21, modified Buehler teaches the apparatus according to claim 19, as set forth above.
Modified Buehler does not disclose:
wherein at least one gripper of the at least two grippers comprises a vibrating element for shaking a given food container for dispensing an ingredient.
However, Patadia discloses, in the field of automatic cooking systems (Abstract, line 1, “…portable fully automatic cooking system…”), where a gripping element has a vibrating element for shaking a container (Page 75, Pouring Unit, lines 7-10, “This unit performs various tasks such as gripping vessels…vibrating/shaking vessels’ ingredients…”, where the shaking this done by a shaking/vibrating motor, Page 77, Section D, lines 1-6, “Vibrating/shaking vessels’ ingredients; this is done with the help of shaking/vibrating motor (14.12)…this movement causes the vessels to shake/vibrate.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system’s grippers in modified Buehler to have the vibrating element as taught by Patadia.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of additional functionality in the cooking system through being able to shake and vibrate food vessels/containers, where shaking inherently allows for thorough mixing or emptying of food items within the food storage containers, as stated by Patadia, Page 75, Pouring Unit, lines 7-10, “This unit performs various tasks such as gripping vessels…vibrating/shaking vessels’ ingredients…”. 
	Regarding claim 22, modified Buehler teaches the apparatus according to claim 21, as set forth above, discloses wherein the vibrating element comprises a motor (Inherently disclosed in teaching from Patadia, Page 77, Section D, lines 1-6, “Vibrating/shaking vessels’ ingredients; this is done with the help of shaking/vibrating motor (14.12)…this movement causes the vessels to shake/vibrate.”).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20130101714 A1) in view of Wang (CN 206137866 U) in further view of McCarthy et al. (US 20150066200 A1, hereinafter McCarthy).
	Regarding claim 23, modified Buehler teaches the apparatus according to claim 1, as set forth above.
Modified Buehler does not disclose:
wherein the grabbing member comprises a suction assembly for creating a vacuum to thereby grab a mating surface.
However, McCarthy discloses, in the similar field of a gripping system (Para. 0063, lines 7-8, “The component gripper 122…”), where the gripping member has a suction assembly to create a vacuum when grabbing a surface of the container (Para. 0063, lines 10-12, “…a vacuum gripper that uses vacuum suction to hold the component 102 or other types of grippers.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grippers of the primary manipulator in modified Buehler to include vacuum suction as taught by McCarthy.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of access to different types grabbing mechanisms, where a user can choose or combine different grabbing mechanisms to use their inherently benefits for the system, as stated by McCarthy, Para. 0063, lines 7-12, “The component gripper 122 may be one of many different types, such as a magnetic gripper, a grasping gripper that uses finger or other elements to grasps the components 102, a vacuum gripper that uses vacuum suction to hold the component 102 or other types of grippers.”. For example, a user might select a vacuum gripper for the increased stability in holding containers, while not selecting a magnetic gripper as that would require the food container to be magnetically compatible. 
	
	Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US 20130101714 A1) in view of Wang (CN 206137866 U) in further view of Kline et al. (WO 2016011372 A2, hereinafter Kline).
Regarding claim 39, modified Buehler teaches the apparatus according to claim 1, as set forth above.
Modified Buehler does not disclose:
further comprising a device for detecting a human presence in close vicinity to the system.
However, Kline discloses, in the similar field of product dispensers (Abstract, line 1, “A product dispenser…”), proximity sensors that can determine when an individual approaches the machine (Para. 00258, lines 5-11, “…motion and/or proximity sensors 2540 located on or associated with the product dispenser 2500. Such sensors may be of known design, for example of the type manufactured by the Sloan Valve Company, and used for sensing when a user of a self-flushing toilet has departed the area. In the same way, the product dispenser 2500 may be reset to zero once a user thereof has been determined by the sensor 2540 to no longer be proximate the dispenser, thereby readying the same for the next user). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system or food product dispenser from modified Buehler to include the proximity sensors that can detect when a user approaches or leaves the vicinity of the machine as taught by Kline.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the machine to be ready for another user by resetting the display, which can be helpful when different users want to select different recipes, as stated by Kline, Para. 00258, lines, 11-13, “…readying the same for the next user, for example, by deleting
the previous user's virtual Nutrition Facts label from the display 2510 and again displaying the
banner or brand indicia 2520.”.
	Regarding claim 44, modified Buehler teaches the apparatus according to claim 1, as set forth above.
Modified Buehler does not disclose:
wherein the control system is operatively connected to a point- of-sale system comprising at least one of a payment terminal, a touch screen, a QR code reader and a bar code scanner.
However, Kline discloses a product dispenser with a point of sale system with a payment terminal (Para. 0049, last 2 lines, “As is known, such machines may also accept payment using coins, bills, credit card swipes, etc.”), a touch screen (Para. 0049, lines 3-5 from end, “…videos, games, and promotions…that can be displayed through user interface (touch screen) technology.”), a QR code reader, and a bar code scanner (Para. 00223, lines 1-end, “In response to the user selecting a product or creating a custom mix 2062, the product formulator 2020, and/or mobile app 2060 may provide a code, such as a two dimensional bar code 2066… may include a bar code reader or other code reading device 2072, which may enable a user to scan the code 2066 to request that a product, such as a customized product, be dispensed from the product dispenser 2070.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system or food product dispenser in modified Buehler to include the payment, touch screen, and scanners as taught by Kline.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of marketing the cooking machine for business purposes, where specialized recipes can be understood by the cooking machine through bar codes and where payment can be made through the machine, as taught by Kline, Para. 0003, last 2 lines, “There exists an opportunity and need to provide consumers with a greater range of options when making their purchasing decisions.”, where the bar codes allow greater customization, and where the point of sale system or payment system allows the cooking machine to be commercialized and put into consumer areas, Para. 0091, last 3 lines, “…the point of sale 100 may include a display 116, such as are commonly used in connection with drive-through areas of fast food restaurants, gas stations, banks, and pharmacies, for example.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
11/04/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761